         Case 1:21-cv-00584-CRC Document 6-1 Filed 05/06/21 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 TYANNA THOMAS,

                 Plaintiff,

         v.                                            Civil Action No. 1:21-cv-00584-CRC

 DISTRICT OF COLUMBIA,

                 Defendant.


 MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT
 DISTRICT OF COLUMBIA’S MOTION TO DISMISS PLAINTIFF’S COMPLAINT

        Plaintiff Tyanna Thomas alleges she was overdetained because the District of Columbia

Department of Corrections (DOC) wrongfully applied her jail credits to her time served sentence.

Although Plaintiff argues that she should have been released earlier based on the sentencing

court’s “intent,” Plaintiff fails to plead any facts to establish an unconstitutional custom, policy,

or practice of the District of Columbia—the only defendant in this matter—that caused her

injury. Thus, Plaintiff fails to state a claim of municipal liability in Count 1. Because Plaintiff’s

sole federal claim fails at the initial stages of litigation, the Court should not exercise

supplemental jurisdiction over the pendant common law claims in Counts 2 (negligence) and 3

(false imprisonment).

                                          BACKGROUND

        Plaintiff alleges that on January 9, 2020, she was sentenced on two counts of simple

assault in United States v. Tyanna Thomas in Superior Court of the District of Columbia, Case

No. 2019 DVM 001141. Compl. ¶ 7 [1]. On the first count, Plaintiff was sentenced to 75 days

incarceration and on the second count, she was sentenced to 75 days time served. Id. at ¶ 8.
         Case 1:21-cv-00584-CRC Document 6-1 Filed 05/06/21 Page 2 of 6




        Plaintiff alleges that DOC, “contrary to the court’s order and standard correctional

practices” miscalculated her sentence, claiming that DOC should have given her credit for the 75

days of incarceration she had already served on Count 1 and then released her on time served for

Count 2. Id. at ¶¶ 13-14. The sentencing court issued an amended sentencing order on March 2,

2020, stating that Count 1 was to be served prior to Count 2. Id. at ¶¶ 16-17. As a result,

Plaintiff alleges she was unlawfully overdetained until her release after March 5, 2021. Id. at ¶¶

9-15. On March 4, 2021, Plaintiff filed her Complaint against the District of Columbia for

violation of her Fifth Amendment due process rights under 42 U.S.C. § 1983 (Count 1);

negligence (Count 2); and false imprisonment (Count 3). As demonstrated below, the Court

should dismiss Plaintiff’s claim in Count 1 with prejudice and decline to exercise supplemental

jurisdiction over Counts 2 and 3.

                                       LEGAL STANDARD

        “[T]o survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)) (internal

quotation marks omitted). A claim is facially plausible “when the pleaded factual content allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. Although a complaint need not provide “detailed factual allegations” to withstand

a Rule 12(b)(6) motion, a plaintiff must offer “more than labels and conclusions” to provide

“grounds” of “entitle[ment] to relief.” Twombly, 550 U.S. at 555. A complaint alleging facts

“‘merely consistent with’ a defendant’s liability, . . . ‘stops short of the line between possibility

and plausibility of entitlement to relief.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at

557) (brackets omitted).



                                                   2
         Case 1:21-cv-00584-CRC Document 6-1 Filed 05/06/21 Page 3 of 6




                                            ARGUMENT

I.     Plaintiff’s Allegations Do Not State a Fifth Amendment Claim Under Section 1983
       Because She Fails to Plead Any Facts Showing that a Custom, Policy, or Practice of
       the District Caused Her Injury.

       In Count 1 of her Complaint, Plaintiff brings a claim under the Fifth Amendment against

the District—the only named defendant. The District, like all municipalities, is not liable for

constitutional violations unless the plaintiff can establish liability under Monell v. New York City

Dep’t of Soc. Servs., 436 U.S. 694 (1978). Liability under Monell is severely limited: A

showing of common law respondeat superior liability is not enough; rather, to state a Monell

claim under 42 U.S.C. § 1983, a plaintiff must allege both a predicate constitutional violation

and that a custom or policy of the District was the “moving force behind the constitutional

violation.” Baker v. District of Columbia, 326 F.3d 1302, 1306 (D.C. Cir. 2003) (quoting City of

Canton v. Harris, 489 U.S. 378, 389 (1989)). A “custom or policy” may be established under

four theories: (1) “the explicit setting of a policy by the government that violates the

Constitution” (2) “[t]he action of a policy maker with the government,” (3) “the adoption

through a knowing failure to act by a policy maker of actions by his subordinates that are so

consistent that they have become custom,” or (4) “the failure of the government to respond to a

need (for example, training of employees) in such a manner as to show deliberate indifference to

the risk that not addressing the need will result in constitutional violations.” Id. However, a

failure to plead facts establishing any one of the four is grounds for dismissal under Rule

12(b)(6). See Blue v. District of Columbia, 811 F.3d 14, 20 (D.C. Cir. 2015); accord Hodges v.

District of Columbia, 975 F. Supp. 2d 33, 54 (D.D.C. 2013) (“The fact that [a] claim arises under

section 1983 does not relieve [plaintiff] of the obligation to satisfy the criteria established in

Iqbal and Twombly”).



                                                   3
         Case 1:21-cv-00584-CRC Document 6-1 Filed 05/06/21 Page 4 of 6




       Here, Count 1, without more, alleges that the District “had a longstanding custom and

practice of detaining people past their release dates, thereby causing the unjustified over-

detention of the Plaintiff.” Compl. ¶ 20. “Generally, a plaintiff ‘sufficiently pleads a § 1983

[custom or policy] claim when his complaint refers to specific incidents that plausibly show a

custom or pattern of behavior.’” Wells v. Hence, 235 F. Supp. 3d 1, 12 (D.D.C. 2017) (quoting

Patrick v. District of Columbia, 179 F. Supp. 3d 82, 87 (D.D.C. 2016)). But Plaintiff’s

conclusory allegation is just a recitation of an essential element of her § 1983 claim against the

District and cannot survive without factual support. See Trimble v. District of Columbia, 779 F.

Supp. 2d 54, 59 (D.D.C. 2011). The Complaint includes no facts about other incidents of alleged

overdetentions, and notably, Plaintiff cannot simply rely on other cases of alleged overdetentions

to plead a municipal policy or custom. See Tyson v. District of Columbia, 20-cv-1450-RC, slip

op., 2021 WL 860263 (D.D.C. Mar. 8, 2021) (citing Coleman v. District of Columbia, 828 F.

Supp. 2d 87, 93 (D.D.C. 2011)) (finding no pattern of overdetention of inmates who must be

transferred to custody of a third party where complaint pointed to two other overdetentions cases

that have little in common with plaintiff’s claims). Plaintiff here utterly fails to identify a pattern

of other inmates who have been overdetained based on similar circumstances and thus fails to

plead any pattern or custom of the District that caused her alleged overdetention.

       Further, Plaintiff’s conclusory allegation that the District was “deliberately indifferent to

her rights” does not save her claim. See Compl. ¶ 22. A claim for municipal liability does not

survive a motion to dismiss by simply embracing the words “deliberate indifference.” See, e.g.,

Bell v. District of Columbia, 82 F. Supp. 3d 151, 157 (D.D.C. 2015) (dismissing failure to train

claim under 42 U.S.C. § 1983 against the District where the complaint parroted the elements of

deliberate indifference theory). At a minimum, a Plaintiff must identify the type of deliberate



                                                   4
         Case 1:21-cv-00584-CRC Document 6-1 Filed 05/06/21 Page 5 of 6




indifference that is being alleged and must also state its “factual basis.” See Page v. Manucuso,

999 F. Supp. 2d 269, 283 (D.D.C. 2013). And “deliberate indifference” under Monell requires

considerably more than a one-off incident. See Harvey v. District of Columbia, 798 F.3d 1042,

1053 (D.C. Cir. 2015) (“objective standard . . . determined by analyzing whether the

municipality knew or should have known . . . but did not act”); e.g., Pollard v. District of

Columbia, 698 Fed. App’x 616, 621 (D.C. Cir. 2017) (“pointing to [a plaintiff’s] individual

experience does not by itself evidence either a recurring problem or any gaps in District training

[or policy]”). Here, the Complaint offers no factual basis to support a claim of deliberate

indifference.

       Thus, because the factual allegations, accepted as true, fail to state a claim of municipal

liability, the Court should dismiss Count 1 of Plaintiff’s Complaint with prejudice.

II.    The Court Should Not Exercise Supplemental Jurisdiction Over Plaintiff’s Common
       Law Claims.

       Because Plaintiff has not articulated a claim for municipal liability in Count 1, the Court

should dismiss the claim and should decline to exercise supplemental jurisdiction over the

remaining common law claims. See 28 U.S.C. § 1367. “A district court may choose to retain

jurisdiction over, or dismiss, pendent state law claims after federal claims are

dismissed.” Shekoyan v. Sibley Int’l, 409 F.3d 414, 423 (D.C. Cir. 2005) (citing 28 U.S.C. §

1367(c)(3); Edmondson & Gallagher v. Alban Towers Tenants Ass’n, 48 F.3d 1260, 1265-66

(D.C. Cir. 1995)). But “in the usual case in which all federal-law claims are dismissed before

trial, the balance of factors to be considered under the pendent jurisdiction doctrine—judicial

economy, convenience, fairness, and comity—will point toward declining to exercise jurisdiction

over the remaining state-law claims.” Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7

(1988). This case is the quintessential “usual case” because proceedings in this Court are only

                                                 5
         Case 1:21-cv-00584-CRC Document 6-1 Filed 05/06/21 Page 6 of 6




starting, and because discovery has not begun, “the investment of resources has not been so great

as to warrant retaining jurisdiction at this stage.” Mitchell v. Yates, 402 F. Supp. 2d 222, 235

(D.D.C. 2005). Simply stated, there is no compelling reason for the Court to retain supplemental

jurisdiction after dismissing Count 1—the only claim over which the Court has original

jurisdiction—and thus the Court should dismiss Counts 2 and 3.

                                         CONCLUSION

       For these reasons, the District respectfully requests that the Court grant this motion and

dismiss Plaintiff’s Complaint.

Date: May 6, 2021                             Respectfully submitted,

                                              KARL A. RACINE
                                              Attorney General for the District of Columbia

                                              CHAD COPELAND
                                              Deputy Attorney General
                                              Civil Litigation Division

                                              /s/ Alicia M. Cullen
                                              ALICIA M. CULLEN [1015227]
                                              Chief, Civil Litigation Division, Section III

                                              /s/ Katrina Seeman          .
                                              ROBERT A. DEBERARDINIS, JR. [335976]
                                              Senior Assistant Attorney General
                                              KATRINA SEEMAN [1671729]
                                              Assistant Attorney General
                                              Civil Litigation Division
                                              400 6th Street NW
                                              Washington, D.C. 20001
                                              Phone: 202-724-6642; 202-724-6607
                                              Fax: 202-741-8895; 202-724-5917
                                              Email: robert.deberardinis@dc.gov;
                                              katrina.seeman@dc.gov
                                              Counsel for Defendant District of Columbia




                                                 6
